Citation Nr: 0815873	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-00 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable and separate rating for 
peripheral vascular disease, bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1967 to May 
1969 and from September 1969 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas.  In January 2007, the veteran appeared before 
the undersigned at a videoconference hearing.  The transcript 
of that hearing is of record.

In July 2007, the Board remanded the present matter to the RO 
via the Appeals Management Center (AMC) in Washington D.C. 
for due process considerations; and to schedule the veteran 
for a VA examination for arteries and veins to determine the 
current nature and severity of his service-connected 
peripheral vascular disease of the lower extremities, if any.  
Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

Claudication on walking more than 100 yards and diminished 
peripheral pulses or ankle/brachial index of 0.9 or less, is 
not found.


CONCLUSION OF LAW

The criteria for a compensable and separate disability rating 
for peripheral vascular disease of the lower extremities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code 7114 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The relevant temporal focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.

In its June 2005 rating decision, the RO granted service 
connection for peripheral vascular disease, secondary to Type 
II diabetes mellitus.  Because it did not meet the criteria 
for a compensable evaluation, the peripheral vascular disease 
was considered as a part of the primary Type II diabetes 
mellitus, for which the RO continued the single 20 percent 
evaluation which had been previously assigned.

The RO evaluated the veteran's service-connected Type II 
diabetes mellitus under Diagnostic Code 7913 of 38 C.F.R. 
§ 4.1119, which indicates that noncompensable complication of 
diabetes are considered part of the diabetic process.  Only 
compensable complications of the disease are to be evaluated 
separately, unless they are part of the criteria used to 
support a 100 percent evaluation.

The veteran contends that the peripheral vascular disease of 
both lower extremities merits a compensable evaluation 
separate from the primary disease.

If the veteran's bilateral peripheral vascular disease is to 
be rated separately, it will be rated as analogous to 
arteriosclerosis obliterans under Diagnostic Code 7114, which 
provides a 20 percent evaluation if there is claudication 
upon walking more than 100 yards, and diminished peripheral 
pulses or ankle/brachial index of 0.9 or less.  A 40 percent 
rating is granted if there is claudication upon walking 
between 25 and 100 yards on a level grade at 2 miles per 
hour, and trophic changes (e.g. thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less.

As defined in Note (1) of Diagnostic Code 7114, the 
ankle/brachial index is the ratio of the systolic blood 
pressure at the ankle (determined by Doppler study) divided 
by the simultaneous systolic blood pressure of the brachial 
artery.  A normal ankle/brachial index is 1.0 or greater.  

Note (2) of Diagnostic Code 7114 specifies that this 
evaluation is for involvement of a single extremity, whereas 
if more than one extremity is involved, VA must evaluate each 
extremity separately and combine (per 38 C.F.R. § 4.25), 
using the bilateral factor (38 C.F.R. § 4.26).

The veteran was diagnosed with diabetes in 2001.  In April 
2004, Dr. "C." performed a bilateral leg angiogram and 
found significant peripheral vascular disease.  Because the 
right common iliac artery was totally occluded, Dr. C. 
performed a right common iliac endarterectomy in May 2004.  

The veteran's condition improved because of treatment, 
however he complained of persisting symptoms and filed this 
claim for peripheral vascular disease, secondary to his 
service-connected Type II diabetes mellitus.

In May 2005, the veteran was afforded a VA examination for 
arteries and veins pursuant to this claim.  The examiner 
noted claudication in both lower extremities after walking 
two blocks, with the left leg more symptomatic than the 
right.  However, the examiner found pulses to be strong and 
bounding in the dorsum of both feet bilaterally, providing 
evidence against this claim.  There was no evidence of edema, 
skin color was normal, and the nails showed no abnormalities 
in either foot.  Normal capillary refill was noted in the 
toes of both feet, which were warm to the touch.  Mild 
varicosities were noted around the ankle bilaterally.  

An arterial exam of the lower extremities found brachial 
pressure to be 138 in the right foot, 140 in the left foot.  
Digit pressure was 118 in the right foot and 102 in the left 
foot.  The Doppler signals and digit pressures were noted to 
be within normal limits bilaterally, providing more evidence 
against this claim.  No ankle/brachial indices were recorded.

In July 2007, the Board determined that it was unable to 
provided reasons and bases for a determination on this claim, 
because the May 2005 VA examination for arteries and veins 
did not provided a measure of the veteran's ankle/brachial 
index or any indication of how far the veteran can walk, in 
yards, before claudication begins.  

The Board remanded the claim to afford the veteran a VA 
examination for arteries and veins to determine the current 
nature and severity of the peripheral vascular disease of the 
lower extremities.  The examiner was instructed to evaluate 
each leg separately and identify and characterize any 
associated impairment.  

The veteran was afforded a VA examination for arteries and 
veins in August 2007 pursuant to the Board remand.  The 
examiner found no ischemic limb pain at rest and no ischemic 
ulcers.  The veteran stated that he can walk approximately 50 
meters (from the front of his house to his mailbox and back), 
after which he must sit down to rest due to pain in the left 
leg, mainly the left thigh and left buttocks.  The veteran 
stated that the pain goes away after a few minutes and he can 
then continue to walk.  

The examiner found no edema upon examination, and no 
dystrophic changes of the nails.  The legs and feet were pink 
and warm.  Peripheral pulses were strong and bounding in both 
feet, and skin color was normal.  The brachial pressure was 
134 in the right leg and 140 in the left leg.  Ankle pressure 
was 139 in the right leg and 142 in the left leg.  

Importantly, the ankle/brachial index was 0.99 in the right 
leg and 1.01 in the left leg, which were noted to be within 
normal limits.

As the examiner's findings do not place the veteran's 
peripheral vascular disease within the rating schedule's 
requirements for a compensable rating separate from the 
primary disease, this is highly probative evidence against 
the claim.

The Board finds no other medical record that would provide a 
basis to grant a separate compensable evaluation for the 
veteran's peripheral vascular disease.  The medical evidence 
appears to fully support these findings, providing evidence 
against this claim.

While the Board has considered the veteran's statements, the 
Board must find that the medical record provides evidence 
against his claim, outweighing the contention that a separate 
compensable evaluation is warranted. 

There is no evidence of exceptional or unusual circumstances 
to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  Furthermore, there 
is no evidence of exceptional or unusual circumstances, such 
as frequent hospitalizations, to suggest that the veteran is 
not adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
separate compensable disability rating for peripheral 
vascular disease secondary to Type II diabetes mellitus.  38 
C.F.R. § 4.3.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

Notably, a March 2006 RO letter first advised the veteran of 
the criteria for establishing a disability rating and 
effective date of award.  The claim was then readjudicated in 
an October 2007 Supplemental Statement of the Case (SSOC).  
Inasmuch as the effective date of service connection and 
schedular rating for this disorder was in accordance with 
pertinent regulations, there can be no possibility of 
prejudice.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (notice deficiencies can be cured by correct notice 
followed by readjudication of the claim in an SSOC).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, private medical records from St. Vincent Infirmary 
Medical Center, as well as VA authorized medical examinations 
in February 2005, May 2005, and August 2007.  The appellant 
was also afforded a videoconference hearing before the Board 
in January 2007.  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

A compensable and separate rating for peripheral vascular 
disease, bilateral lower extremities, is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


